Appendix A (Appendix Last Amended as of August 5, 2015; Name Changes in effect as of October 31, 2015) Fund Fee Rate (% of the average daily net assets) WBI Tactical SMG Shares (f/k/a WBI SMID Tactical Growth Shares) 0.85% WBI Tactical SMV Shares (f/k/a WBI SMID Tactical Value Shares) 0.85% WBI Tactical SMY Shares (f/k/a WBI SMID Tactical Yield Shares) 0.85% WBI Tactical SMS Shares (f/k/a WBI SMID Tactical Select Shares) 0.85% WBI Tactical LCG Shares (f/k/a WBI Large Cap Tactical Growth Shares) 0.85% WBI Tactical LCV Shares (f/k/a WBI Large Cap Tactical Value Shares) 0.85% WBI Tactical LCY Shares (f/k/a WBI Large Cap Tactical Yield Shares) 0.85% WBI Tactical LCS Shares (f/k/a WBI Large Cap Tactical Select Shares) 0.85% WBI Tactical Income Shares 0.85% WBI Tactical High Income Shares 0.85% WBI Tactical Rotation Shares 0.85% As of the date of this Agreement, the Advisor has delegated its affiliate, the Sub-Advisor, to receive such Advisor’s fee in consideration of the services to be provided pursuant to the Sub-Advisory Agreement.
